Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed on 10/14/2020. Claims 1, 4-7, 9 and 11-30 are pending in the application and have been examined. Claims 1, 9 and 13-14 have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2020 has been considered by the examiner.

Response to Amendments
Applicant’s amendment on 35 U.S.C. 112:
Prior rejection for claim 14 has been withdrawn because the claim has been amended.

Response to Arguments
Applicant’s arguments on 35 U.S.C 102/103:
Applicant’s arguments, see pages 9-16, filed on 10/14/2020, with respect to the rejection(s) of claims 1, 4-7, 9 and 11-30 have been fully considered and are Denoual et al. Publication No. US 2014/0082054 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1, 4-5, 7, 9, 11, 13-17, 19-25, 27 and 29-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Park in view of Denoual et al. Publication No. US 2014/0082054 A1 (“Denoual” hereinafter).


Regarding claim 1,

Park teaches a method for requesting a plurality of chunks by a client on the basis of a single request message (Para 0089 - using a single content request packet, a plurality of segments are received), said chunks being defined on the basis of chunk identifiers for determining at least one delivery node for delivering chunks defined by said chunk identifiers to said client (Para 0076-0077 - FIG. 1 illustrates an example of an operation of processing a content request packet in a CCN based on a content name. In the CCN, a name of content may function as a directional tool to use to search for a node in which the content is stored), said method comprising:

determining on the basis of a first request message for requesting a first plurality of chunks (Para 0222 and Fig. 14 – a content requester 1410 adds information regarding a starting seg0 of content and a predetermined time unit T1 in requested content "ccnx://sen/testfile.txt" for requesting a plurality of segments from content node A 1430), said first request message comprising a first chunk template comprising one or more chunk template parameter fields (Para 0222 and Fig. 14 – fig 14 shows a request with a special identifier segment template. For example, a first request message comprises information: "(T1, seg0) ccnx://sen/testfile.txt" comprising a special identifier segment template of "(predetermined time unit, starting segment)” that comprises segment template parameter fields “predetermined time unit” and “starting segment” for determining requested segments) and one or more first chunk template parameters (Para 0222 and Fig. 14 – the request includes a starting segment parameter “seg0” and a predetermined time unit parameter “T1” for determining requested segments).

sending said first request message to a first network node (Fig. 14 – the request with the starting segment “seg0” and the predetermined time unit “T1” information is sending to the content node A), wherein said first network node is configured for determining a first plurality of chunk identifiers associated with said first plurality of chunks on the basis of said one or more first chunk template parameters and the first chunk template (Para 0224-0226 and Fig. 14 – based on the parameters as starting segment and the predetermined time unit information, i.e. “seg0” and “T1”, node A determines a plurality of segments (for example seg0, seg1, seg2…) that should be sent to the requester node until the predetermined time unit T1 expires)

receiving a plurality of response messages, at least one response message comprising a chunk associated with one of said chunk identifiers that were determined on the basis of said one or more first chunk template parameters of said first request message and said first chunk template (Para 0224-0226 and Fig. 14 – seg0-seg378 that associated to the starting segment “seg0” and the predetermined time unit “T1” are receiving by the requester node)

However, Park does not disclose

a HTTP Adaptive Streaming client.

said chunks being defined on the basis of a manifest file.

determining on the basis of said manifest file a first request message for requesting a first plurality of chunks.

said first request message defining said first plurality.

Denoual teaches

a HTTP Adaptive Streaming client (Para 0004 - The technological context of the invention is adaptive HTTP streaming; and Fig. 1 – an HTTP client 110).

said chunks being defined on the basis of a manifest file (Para 0111 - the video segments 101 are described in a manifest called Media Presentation Description or MPD 105).

determining on the basis of said manifest file a first request message for requesting a first plurality of chunks; and said first request message defining said first plurality (Para 0161, 0162 - The client can request a region of interest (ROI) from the server, based on his interpretation of the description file. Then, the server sends the segments to the client, said segments corresponding to the client's request; Fig. 6 and respective paragraphs, 0137-0143, teaches that the MPD file descripts a plurality of segments to be generated for a particular ROI, so when requesting a particular ROI, the request message also defines the respective segments. For example, Para 0141 states that: when requesting a region of interest ROI, the covered set of tiles is transmitted)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the teachings of Denoual. The motivation for doing so is to personalize the media content experience for each user.

Regarding claim 4, the method of claim 1 above,

Park teaches wherein determining said first request message comprises:

determining said chunk template parameters on the basis of at least part of said one or more chunk identifiers, each chunk template parameter being associated with at least one of: one or more chunk numbers or a range of chunk numbers, one or more chunk presentation times or a presentation time period, one or more chunk quality representations or a chunk quality presentation range, one or more chunk bitrates or a chunk bitrate range, one or more chunk sizes or a range of chunk sizes (Para 0224-0226 and Fig. 14 – based on the parameters as starting segment and the predetermined time unit information, i.e. “seg0” and “T1”, node A determines a plurality of segments (for example seg0, seg1, seg2…) that should be sent to the requester node until the predetermined time unit T1 expires)

However, Park does not disclose

determining said chunk template parameters on the basis of at least part of said one or more chunk identifiers in said manifest file.



determining said chunk template parameters on the basis of at least part of said one or more chunk identifiers in said manifest file (Para 0116 - each adaptation set corresponds to a particular representation of the video track. The first representation 20111 gets a bandwidth of 500 kbits/s, a width of 640 pixels and a height of 480 pixels. More parameters are given by the field "Segment Info" 20111a)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the teachings of Denoual. The motivation for doing so is to personalize the media content experience for each user.


Regarding claim 5, the method of claim 1 above,

Park teaches:

wherein the request URL of said first request message comprises said chunk template and a resource location path associated with said first delivery node (Para 0076-0077 - FIG. 1 illustrates an example of an operation of processing a content request packet in a CCN based on a content name. In the CCN, a name of content may function as a directional tool to use to search for a node in which the content is stored); and/or, wherein at least part of said one or more chunk template parameters are added to said request message (Para 0222 and Fig. 14 – a content requester 1410 adds parameters as information regarding a starting seg0 of content and a predetermined time unit T1 in requested content "ccnx://sen/testfile.txt" for requesting a plurality of segments from content node A 1430)


Regarding claim 7, the method of claim 1 above,

Park teaches:

determining a second request message wherein said second request message is configured for instructing said first network node to update at least part of said first plurality of chunk identifiers on the basis of a second plurality of chunk identifiers that are determined by said first network node on the basis of a second chunk template and said one or more second chunk template parameters (Para 0116 – based on a characteristic of network environment, the content requester 210 adjusts the predetermined time unit parameter and creates a new request with adjusted predetermined time unit. After receives the new request, content provider node sends segments associated with the adjusted parameter to the requester node)


Regarding claim 9,

Park teaches a network node (Para 0222 and Fig. 14 – node A 1430) configured for delivering a plurality of chunks to at least one client on the basis of a single request message (Para 0089 - using a single content request packet, a plurality of segments are received from a content provider node), said network node comprising:

at least one computer readable storage medium having computer readable program code embodied therewith, and at least one processor coupled to said computer readable storage medium, wherein responsive to executing the computer readable program code, said at least one processor is configured to perform executable operations comprising: 

receiving a first request message for requesting delivery of a first plurality of chunks to said client (Para 0222 and Fig. 14 – a content requester 1410 adds information regarding a starting seg0 of content and a predetermined time unit T1 in requested content "ccnx://sen/testfile.txt" for requesting a plurality of segments from content node A 1430), said first request message comprising a first chunk template comprising one or more chunk template parameter fields (Para 0222 and Fig. 14 – fig 14 shows a request with a special identifier segment template. For example, a first request message comprises information: "(T1, seg0) ccnx://sen/testfile.txt" comprising a special identifier segment template of "(predetermined time unit, starting segment)” that comprises segment template parameter fields “predetermined time unit” and “starting segment” for determining requested segments) and one or more first chunk template parameters (Para 0222 and Fig. 14 – the request includes a starting segment parameter “seg0” and a predetermined time unit parameter “T1” for determining requested segments)

determining a first plurality of chunk identifiers associated with said first plurality of chunks on the basis of said one or more first chunk template parameters and the first chunk template (Para 0224-0226 and Fig. 14 – based on the parameters as starting segment and the predetermined time unit information, i.e. “seg0” and “T1”, node A determines a plurality of segments (for example seg0, seg1, seg2…) that should be sent to the requester node until the predetermined time unit T1 expires)

sending at least one response message to said client, said response message comprising a chunk associated with one of said chunk identifiers that were determined on the basis of said first chunk template and said one or more first chunk template parameters (Para 0224-0226 and Fig. 14 – seg0-seg378 that associated to the predetermined time unit T1 are sending to the requester node)

However, Park does not disclose

a HTTP Adaptive Streaming client.

said first request message defining said first plurality.

Denoual teaches

a HTTP Adaptive Streaming client (Para 0004 - The technological context of the invention is adaptive HTTP streaming; and Fig. 1 – an HTTP client 110).

said first request message defining said first plurality (Para 0161, 0162 - The client can request a region of interest (ROI) from the server, based on his interpretation of the description file. Then, the server sends the segments to the client, said segments corresponding to the client's request; Fig. 6 and respective paragraphs, 0137-0143, teaches that the MPD file descripts a plurality of segments to be generated for a particular ROI, so when requesting a particular ROI, the request message also defines the respective segments. For example, Para 0141 states that: when requesting a region of interest ROI, the covered set of tiles is transmitted).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the teachings of Denoual. The motivation for doing so is to personalize the media content experience for each user.


Regarding claim 11, the network node of claim 9 above,

Park teaches:

receiving a second request message, wherein said second request message is configured for instructing said network node to update at least part of said first plurality of chunk identifiers on the basis of a second plurality of chunk identifiers that are determined by said first network node on the basis of a second chunk template and said one or more second chunk template parameters (Para 0116 – based on a characteristic of network environment, the content requester 210 adjusts the predetermined time unit parameter and creates a new request with adjusted predetermined time unit. After receives the new request, content provider node sends segments associated with the adjusted parameter to the requester node)



Regarding claim 13,

Park teaches a user device comprising a client configured for requesting a plurality of chunks, on the basis of a single request message (Para 0089 - using a single content request packet, a plurality of segments are received) said chunks being defined on the basis of chunk identifiers for determining at least one delivery node for delivering chunks defined by said chunk identifiers to said client (Para 0076-0077 - FIG. 1 illustrates an example of an operation of processing a content request packet in a CCN based on a content name. In the CCN, a name of content may function as a directional tool to use to search for a node in which the content is stored), said user device comprising: 

a computer readable storage medium having computer readable program code embodied therewith, and a processor coupled to the computer readable storage medium, wherein responsive to executing the computer readable program code, the processor is configured to perform executable operations comprising: 

determining on the basis of a first request message for requesting a first plurality of chunks (Para 0222 and Fig. 14 – a content requester 1410 adds information regarding a starting seg0 of content and a predetermined time unit T1 in requested content "ccnx://sen/testfile.txt" for requesting a plurality of segments from content node A 1430), said first request message comprising a first chunk template comprising one or more chunk template parameter fields (Para 0222 and Fig. 14 – fig 14 shows a request with a special identifier segment template. For example, a first request message comprises information: "(T1, seg0) ccnx://sen/testfile.txt" comprising a special identifier segment template of "(predetermined time unit, starting segment)” that comprises segment template parameter fields “predetermined time unit” and “starting segment” for determining requested segments) and one or more first chunk template parameters (Para 0222 and Fig. 14 – the request includes a starting segment parameter “seg0” and a predetermined time unit parameter “T1” for determining requested segments)

sending said first request message to a first network node (Fig. 14 – the request with the starting segment “seg0” and the predetermined time unit “T1” information is sending to the content node A), wherein said first network node is configured for determining a first plurality of chunk identifiers associated with said first plurality of chunks on the basis of said one or more first chunk template parameters and a first chunk template (Para 0224-0226 and Fig. 14 – based on the parameters as starting segment and the predetermined time unit information, i.e. “seg0” and “T1”, node A determines a plurality of segments (for example seg0, seg1, seg2…) that should be sent to the requester node until the predetermined time unit T1 expires)

receiving a plurality of response messages, at least one response message comprising a chunk associated with one of said chunk identifiers that were determined on the basis of said one or more first chunk template parameters of said first request message and said first chunk template (Para 0224-0226 and Fig. 14 – seg0-seg378 that associated to the starting segment “seg0” and the predetermined time unit “T1” are receiving by the requester node)

or:

receiving at least one HTTP redirection message associated with one or more chunks that cannot be delivered to said client by said first network node, said HTTP redirection message comprising a resource location path associated with a second network node that is capable of delivering said one or more chunks that cannot be delivered by said first network node.

However, Park does not disclose

a HTTP Adaptive Streaming client.

said chunks being defined on the basis of a manifest file.

determining on the basis of said manifest file a first request message for requesting a first plurality of chunks.

said first request message defining said first plurality.

Denoual teaches

a HTTP Adaptive Streaming client (Para 0004 - The technological context of the invention is adaptive HTTP streaming; and Fig. 1 – an HTTP client 110).

said chunks being defined on the basis of a manifest file (Para 0111 - the video segments 101 are described in a manifest called Media Presentation Description or MPD 105).

determining on the basis of said manifest file a first request message for requesting a first plurality of chunks; and said first request message defining said first plurality (Para 0161, 0162 - The client can request a region of interest (ROI) from the server, based on his interpretation of the description file. Then, the server sends the segments to the client, said segments corresponding to the client's request; Fig. 6 and respective paragraphs, 0137-0143, teaches that the MPD file descripts a plurality of segments to be generated for a particular ROI, so when requesting a particular ROI, the request message also defines the respective segments. For example, Para 0141 states that: when requesting a region of interest ROI, the covered set of tiles is transmitted).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the teachings of Denoual. The motivation for doing so is to personalize the media content experience for each user.


Regarding claim 14,

Park teaches a non-transitory computer-readable storage media for storing at least part of a file for use by a user device according to claim 13 above, said user device comprising a client that is configured for requesting a plurality of chunks on the basis of a single request message (Para 0089 - using a single content request packet, a plurality of segments are received), comprises:

chunk identifiers for determining at least one delivery node for delivering chunks defined by said chunk identifiers to said client (Para 0076-0077 - FIG. 1 illustrates an example of an operation of processing a content request packet in a CCN based on a content name. In the CCN, a name of content may function as a directional tool to use to search for a node in which the content is stored)

a subscription support parameter for indicating that said at least one delivery node is configured for determining a first plurality of chunk identifiers, associated with said first plurality of chunks on the basis of one or more first chunk template parameters and a first chunk template (Para 0222 and Fig. 14 – the request includes a starting segment field with “seg0” parameter and a predetermined time unit field with “T1” parameter for determining requested segments); and, sending at least one response message to said client, said response message comprising a chunk associated with one of said chunk identifiers that were determined on the basis of said first chunk template and said one or more first chunk template parameters (Para 0224-0226 and Fig. 14 – seg0-seg378 that associated to the starting segment “seg0” and the predetermined time unit “T1” are receiving by the requester node) and

a subscription format parameter for instructing said client to replace at least part of said one or more chunk template parameter fields in the chunk template of the request URL of said single request message with at least part of said one or more chunk template parameters (Para 0222 and Fig. 14 – the request includes a starting segment field with “seg0” parameter and a predetermined time unit field with “T1” parameter for determining requested segments, wherein the fields “seg0” and “T1” subscription format parameter that the client may replace different value in order to request segments)

However, Park does not disclose

a manifest file for use by a user device.

a HTTP Adaptive Streaming client.

said first request message defining said first plurality.

said chunks being defined on the basis of said manifest file.

Denoual teaches

a manifest file for use by a user device (Para 0111, 0112 - the video segments 101 are described in a manifest called Media Presentation Description or MPD 105; The Web page 100 is for example written in HTML5 and potentially embedding javascript code to enable users to interact with its contents)

a HTTP Adaptive Streaming client (Para 0004 - The technological context of the invention is adaptive HTTP streaming; and Fig. 1 – an HTTP client 110).

said first request message defining said first plurality; and said chunks being defined on the basis of said manifest file (Para 0161, 0162 - The client can request a region of interest (ROI) from the server, based on his interpretation of the description file. Then, the server sends the segments to the client, said segments corresponding to the client's request; Fig. 6 and respective paragraphs, 0137-0143, teaches that the MPD file descripts a plurality of segments to be generated for a particular ROI, so when requesting a particular ROI, the request message also defines the respective segments. For example, Para 0141 states 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the teachings of Denoual. The motivation for doing so is to personalize the media content experience for each user.


Regarding claim 15,
	
Claim 15 is analyzed and interpreted as a computer program product of claim 1.


Regarding claim 16, the method of claim 1 above,

Park does not disclose

wherein said streaming client comprises an adaptive streaming client.

However, Denoual teaches

wherein said streaming client comprises an adaptive streaming client (Para 0004 - The technological context of the invention is adaptive HTTP streaming; and Fig. 1 – an HTTP client 110)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the teachings of Denoual. The motivation for doing so is to personalize the media content experience for each user.


Regarding claim 17,
	
Claim 17 is analyzed and interpreted as a user device of claim 16.


Regarding claim 19, the method of claim 1 above,

Park teaches:

wherein said first network node comprises a delivery node or a cache (Para 0223 - the node A 1430 sequentially responds to all content segments stored in a cache of the node A 1430)


Regarding Claim 20,

Claim 20 is analyzed and interpreted as a user device of claim 19.


Regarding claim 21, the method of claim 1 above,

Park teaches:

wherein said first plurality of chunk identifiers comprises a first plurality of URLs and said first chunk template comprises a URL chunk template (Para 0091-0092 - when the identifier is "%TIMEBASED%," an example content request packet 201 has the name: "GroupA/SubGroupA/UserA/% TIMEBASED%Broadcastl")


Regarding claim 22,

Claim 22 is analyzed and interpreted as a network node of claim 21.


Regarding claim 23,

Claim 23 is analyzed and interpreted as a user device of claim 21.


Regarding claim 24, the network node of claim 9 above, 

Park does not disclose

wherein said first request message comprises an HTTP GET message.

However, Denoual teaches

wherein said first request message comprises an HTTP GET message (Para 0151 and Fig. 8 – client 801 sends HTTP GET request message to web video server 800)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the teachings of Denoual. The motivation for doing so is to personalize the media content experience for each user.


Regarding claim 25,

Claim 25 is analyzed and interpreted as a network node of claim 24.


Regarding claim 27, the method of claim 5 above,

Park teaches:

wherein said one or more chunk template parameters are inserted in the header of said first request message, inserted in said request URL; and/or, appended to said request as a query string (Para 0090 - a content requester 210 adds an identifier indicating a content request based on a predetermined time unit to a name (URL) of a content request packet or displays a special identifier on a header of the content request packet)


Regarding claim 29, the method of claim 7 above,

Park teaches:

wherein said second request message comprises an update parameter for instructing said first network node to update said first request message on the basis of the second request message (Para 0116 – based on a characteristic of network environment, the content requester 210 adjusts the predetermined time unit parameter and creates a new request with adjusted predetermined time unit. After receives the new request, content provider node updates the adjusted parameter for determining and selecting segments associated with the adjusted parameter and sends these segments to the requester node)


Regarding claim 30,

Claim 30 is analyzed and interpreted as a network node of claim 29.


Claims 6, 18, 25 and 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Park in view of Denoual and further in view of Myers et al. Publication No. US 2013/0275557 A1 (“Myers” hereinafter).

Regarding claim 6, the method of claim 1 above,

Park does not disclose

inserting a session identifier in said first request message, said session identifier allowing said client and/or said network node to link said first request message to one or more further request messages and/or response messages.

Myers teaches

inserting a session identifier in said first request message (Para 0234 - the unique session identifier contained in the request), said session identifier allowing said client and/or said network node to link said first request message to one or more further request messages and/or response messages (Para 0142 - the unique identifier may be inserted into the manifest in such a manner as to include a unique session identifier (UUID) in the request URL template.  Accordingly, when the client device 590 makes further requests for content fragments, intermediate server 560 can identify that the requests are associated with a particular session)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Park with the teachings of Myers in order to use a unique session identifier (UUID) for linking each request from a specific end user for a specific piece of content to a particular identified client streaming session. 

Regarding claim 18, the method of claim 1 above,



said first request message comprises one of an HTTP GET message, an HTTP HEADERS Frame message and a WebSocket-based message, and wherein said at least one response message comprises an HTTP response message or a WebSocket-based response message.

Myers teaches

said first request message comprises one of an HTTP GET message, an HTTP HEADERS Frame message and a WebSocket-based message (Para 0215 - HTTP server 566 receives an HTTP GET request for media content from a client device 590), and wherein said at least one response message comprises an HTTP response message or a WebSocket-based response message (Para 0225 - HTTP server 566 transmits HTTP response to the client device 590)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Park with the teachings of Myers in order to determine that the request and response messages of session communication between the client and server are HTTP GET messages and HTTP response messages. 

Regarding claim 28, the method of claim 6 above,

Park does not disclose 

wherein said session identifier is added as a token to said request URL or as a cookie value in the header of said first request message.

Myers teaches 

wherein said session identifier is added as a token to said request URL or as a cookie value in the header of said first request message (Para 0142-0143 - the unique identifier may be inserted into the manifest in such a manner as to include a unique session identifier (UUID), i.e. a token, in the request URL template. The precise location of the inserted identifier may differ according to the manifest type.  For example, for certain clients the request URL template can contain parameter strings at the end of the URL. For other clients, the parameters can be inserted into the [LOCATION_URL] element of the request URL template)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Park  with the teachings of Myers in order to use a unique session identifier (UUID) for linking each request from a specific end user for a specific piece of content to a particular identified client streaming session.

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Park in view of Denoual and further in view of Hahn et al. Publication No. US 2016/0337902 A1 (“Hahn” hereinafter).

Regarding claim 12, the method of claim 1 above, 

Park does not disclose 

in response to said first request message, generating a response message associated with one or more chunks that cannot be delivered to said client by said first network node, said response message comprising a resource location path associated with a second network node that is capable of delivering said one or more chunks that cannot be delivered by said first network node; or, in response to said first request message, generating a second request message, associated with one or more chunks that cannot be delivered to said client by said first network node, said second request message comprising a resource location path associated with a second network node that is capable of delivering said one or more chunks that cannot be delivered by said first network node.

Hahn teaches: 

in response to said first request message, generating a response message associated with one or more chunks that cannot be delivered to said client by said first network node, said response message comprising a resource location path associated with a second network node that is capable of delivering said one or more chunks that cannot be delivered by said first network node (Para 0161 and Fig. 1 - The CDN proxy device receives a request message from the user 4 for providing a media content that it will be extracted from a server of CDN domain 1-11. In case of congestion of the 3GPP network and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of  Park with the teachings of Hahn in order to use HTTP redirect for delivering media content to the user when the requested content cannot be delivered by requested server. 

Claim 26 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Park in view of Denoual and further in view of Hahn et al. Publication No. US 2016/0337902 A1 (“Hahn” hereinafter).

Regarding claim 26, the user device of claim 13 above, 

Park does not disclose 

wherein said HTTP redirection message further comprises a redirection URL associated with said second network node, said redirection URL comprising said chunk template and one or more second chunk template parameters for defining the one or more chunks that cannot be delivered by said first network node.

However, Hahn teaches: 

wherein said HTTP redirection message further comprises a redirection URL associated with said second network node (Para 0170 - To redirect, the DNS server may be manipulated in such a way that it responds to DNS requests with different IP addresses of the server; and Para 0172 - HTTP redirect: HTTP streaming may also be combined with HTTP redirect to instruct the terminal to fetch video chunks from a different CDN domain), said redirection URL comprising said chunk template and one or more second chunk template parameters for defining the one or more chunks that cannot be delivered by said first network node (Para 0172 - Clients starting a video playback in a congested network can have their initial manifest request redirected to a manifest in another CDN domain that declares video chunks in that domain, using HTTP redirect.  Clients that have a video playback ongoing can have their manifest update download request redirected to an updated partial manifest in another CDN domain, using HTTP redirect. Even clients that are in the middle of a streaming 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Park with the teachings of Hahn in order to use HTTP redirect for delivering media content to the user when the requested content cannot be delivered by requested server.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445